Citation Nr: 1643124	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  11-31 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a cervical spine disorder. 


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1989 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the RO in Atlanta, Georgia, which denied service connection for residuals of a neck disorder.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Outstanding Treatment Records

The Veteran contends generally that service connection is warranted for the residuals of a cervical spine disorder.  Specifically, in a November 2011 statement the Veteran wrote that he sustained a neck injury during an in-service boxing match, and that neck injury residuals, to include pain, have been continuous since service separation.  

VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA. 
38 U.S.C.A. § 5103A(a)(1), (b)(1) (West 2014).  In this case, a single November 2013 VA treatment record reflects various VA examiners have treated the Veteran at the Dublin VA Medical Center for the claimed residuals of a neck disorder, a service-connected back disorder, and non-service-connected gastroesophageal reflux disease, migraines, a bunion, foot pain, hyperlipidemia, and an amputated great toe; however there is no indication that the Dublin VA Medical Center records have been obtained or requested.  Additionally, while VA outpatient treatment records from the St. Mary's Community Based Outpatient Clinic have been associated with the record, the last VA outpatient treatment record is dated May 21, 2012.  On remand, all VA treatment records, to include Dublin VA Medical Center records and updated VA outpatient treatment records, should be obtained and associated the Virtual VA electronic claims file.



Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all VA treatment records pertaining to treatment of the claimed residuals of a neck disorder not already of record, to specifically include to VA treatment records from the Dublin VA Medical Center, as well as any relevant VA outpatient treatment records. 

2.  After completion of the above and compliance with the requested actions has been ensured, the issue of service connection for residuals of a neck disorder should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, furnish a supplement statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 











of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



